Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 33-64 are pending.

2.  Applicant’s IDS, filed 2/19/2019, is acknowledged and has been considered. 

3.  Claim 42 is objected to because the phrase, in line 1,  “of Claims 33 to 9” should appear to read “of claims 33 to 39”. 

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 35-38, 40-44, 49-50, 57-59 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

(a) The term “preferably” is a relative term which renders the claim indefinite.  The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 33, 35, 41-42, 51-54, and 59-64  are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. Brazilian J of Medical and Biol. Research, 2000), in view of in view of Condie (US 4,296,027, IDS Ref) and Teschner et al. (US 2016/0244512), as is evidenced by Amersham Biosciences, (“Ion Exchange Chromatography: Principles and Methods”, copyright 2002).

With respect to base claim 1 step (a), and claim 35, 42, Tanka teaches a process of obtaining intravenous immunoglobulin G of high quality from an F-I+II+III paste prepared by the Cohn method which includes the step of dissolving the F-I+II+III paste in cold 0.85% saline solution, the pH adjusted to 7.2 with 0.5 M acetic acid to a conductivity of 10.0 ±0.5 mS/cm (“conductivity of the suspension to at least 1 mS/cm”). As the starting fraction is the same as the currently claimed “Cohn fraction I/II/III” and the conductivity was adjusted “to at least 1 mS/cm”, obtaining “a suspension containing resolubilized IgG, IgM and IgA” is considered to be inherently met. 

With respect to base claim 1 step (b), Tanka teaches that cold ethanol was slowly added to this F-I+II+III solution to precipitate fibrinogen which was removed by centrifugation and that supernatant was diafiltered and again precipitated to remove euglobulin (p. 28, ¶1 and Fig. 1) (“precipitating” and “removing said contaminating protein to obtain an impurity-depleted immunoglobulin composition”).

With respect to base claim 1 step (c), Tanka teaches that the protein solution, which is considered the “impurity depleted immunoglobulin composition obtained in step (b)”, was subjected to Anion Exchange Q-Sepharose FF with 20 mM sodium acetate, pH 6.0, and buffer with 1.4 mS/cm conductivity, to absorbed proteins such as IgA and IgM (“anion exchange resin under conditions of pH and conductivity adjusted to substantially bind IgM and IgA”) and that the IgG was obtained in the unadsorbed protein fraction (p. 28, ¶s2-3 and Fig. 1). 

With respect to base claim 1 step (d), Tanka teaches that the unabsorbed fraction was then applied to a connected cation exchange gel, CM-Sepharose FF, again under the same conditions to bind the IgG which was then eluted/recovered (p. 28, ¶s2, 3 and Fig. 1)  (“subjecting the IgG-enriched immunoglobulin composition obtained in step (c) to treatment with a cation exchange material under conditions of pH and conductivity” and “recovering IgG to obtain an IgG-enriched immunoglobulin composition”). 

nd ¶). 

With respect to claim 51, Tanaka further teaches subjecting virus inactivation following the CEX (see Fig 1). 

With respect to claim 52, Tanaka further teaches the steps of concentrating the IgG, filter sterilization and freeze drying, all of which are compatible with “formulating the IgG-enriched immunoglobulin composition” “into a pharmaceutical preparation” (p. 29, middle of left hand column). 

With respect to claim 54, Tanaka that anticomplement activity of the final produce was less than 0.5 Ch50/mg IgG (abstract) which is considered “an IgG composition having a reduced ACA” content. 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that the “conditions of pH and conductivity” is “where properdin is bound to said cation exchange material” as in the base claim CEX step (d) and claims 53-54.

The teachings further differ from the claimed invention in the recitation of the particular recited characteristics of the IgG-enriched composition such as the specific recitation of an “IgG content of at least 45 g/l of the composition”, “an IgG content of at least 95% by weight, based on the total weight of immunoglobulin in the composition”, “a properdin content of not more than 0.01 ug/mg” and a content of IgG polymers of not more than 0.05%” as in claims 59-64. 

Condie teaches preparation of a purified immune gamma globulin composition that includes the steps of isolation and elution from ion exchange resins of gamma globulin with the ion exchange separation resulting in a 99% purify of IgG (column 1, lines 24-54).

Condie further teaches that IgG preparations with no properdin detected (see Table V, column 18), which meets applicant claimed “properdin content of not more than 0.01 ug/mg” (claim 60). 

Teschner teaches methods for preparing highly concentrated immunoglobulin compositions from pooled plasma which includes steps of both Cation and anion exchange chromatography (abstract; Fig. 2). 

Teschner further teaches pharmaceutical formulations having an IgG content of between about 175-225 g/L IgG (¶101), which meets applicant claimed “an IgG content of at least 45 g/l” (claim 60) and also intersects applicant’ claimed range of “from 45 g/l to 225 g/l” (claim 61). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the primary Tanaka teaches a method of preparing a highly purified human IgG from the same starting “Cohn fraction I/II/III” currently claimed using the same method steps currently claimed. While Tanaka does not specifically recite that properdin is bound to the CEX in step (d) of the method or specifically recite the noted characteristics of the final IgG enriched pharmaceutical composition such as an IgG content of at least 45 g/L, “a properdin content of not more than 0.01 ug/mg” one of skill in the art would expect that by following the same method steps as currently claimed, one would achieve a final IgG composition having the same characteristics and have found any differences to be optimization well within the skill of the ordinary artisan, particularly given the teachings of Condie and Teschner that IVIG compositions were known in the art with these characteristics. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

7.  Claims 33-39, 41-46, 51-54, 57, and 59-64 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. Brazilian J of Medical and Biol. Research, 2000), in view of in view of Condie (US 4,296,027, IDS Ref)  and Teschner et al. (US 2016/0244512), as applied to claims 33, 35, 41-42, 51-54, and 59-64 above, and further in view of Laursen et al. (US 2001/0051708) and Park et al. (US 2017/0015732).

The prior art teachings of Tanaka, Condie and Teschner are discussed supra. 

Tanaka as noted supra teaches that the AEX was equilibrated with 20 mM sodium acetate, pH 6.0 and buffer with 1.4 mS/cm conductivity (p. 28, last ¶). 

Differences with the claimed invention

The teachings differ in the recitation that the precipitating step (b) is performed “with a C7-to C9-carboxylic acid” (claim 34), “preferably octanoic acid” claim 38. 

The teachings further differ in the recitation that the resuspending of the plasma-derived immunoglobulin fraction is carried out using a buffer adjusted to a pH in the range of 4.2-5.5 (claim 36), which is “an acetate buffer” (claim 37).

The teachings further differ in the recitation that the removing contaminating protein in step (b) includes filtration (claim 39). 

The teachings also differ in the recitation that the anion exchange step (c) is carried out at a pH in the range of form 6.7-7.5 (claim 43) a conductivity in the range of from 4-7.5 mS/cm” (claim 44) and that the IgM and/or IgA bound to the AEX are eluted form the resin at a conductivity “of at least 20 m/S/cm”  and “a pH in the range of 6.7-7.5” 

The teachings further differ in the recitation that the immunoglobulin composition enriched in IgM and/or IgA obtained in the AEX step (c) and/or the IgG enriched immunoglobulin obtained in the cation step (d) are further treated to inactivate virus (claim 51). 

The teachings further differ in the recitation that treatment with the CEX is done at a pH in the range of from 5-6 (claim 57). 

Laursen teaches a process for purifying immunoglobulin G from a plasma protein fraction that includes AEX and CEX to produce a polyclonal immunoglobulin product with purity of more than 98%, a content of polymers and aggregates less than 0.5% and a content of IgA less than 4 mg of IgA/l (abstract; ¶49; claim 3).

Laursen teaches that starting fractions can be Cohn factions I,II and III (¶31).

Laursen teaches that the first step in the process involves preparing an aqueous suspension of the immunoglobulin-containing plasma protein fraction with acidified water having a pH in the range of 4-6 (¶s32, 34), which intersects applicant’s claimed range “4.2-5.5”. Laursen teaches that sodium acetate may be used as the acidic buffer (¶34). 

Laursen teaches that a precipitant such as caprylic acid is added to the immunoglobulin containing filtered suspension so as to precipitate out contaminants (¶37-38).  Laursen 

Laursen teaches that the clarified IgG containing supernatant is subjected AEX and CEX to remove a substantial proportion of the remaining non-IgG contaminants such as IgG and that when performing the IEX steps for the purification of IgG, the conditions, e.g., the pH and ionic strength, are chosen such that a major portion of contaminants binds to the AEX whereas substantially no IgG absorbs to the AEX. (¶s45-46). 


Park teaches a method for purifying an immunoglobulin which includes dissolving an immunoglobulin-containing plasma protein Fraction I+II+III, adding caprylate/caprylic acid to the solution to cause precipitation, preforming AEX and CEX (abstract; Fig. 1; ¶33). 

Park further teaches that advantageously the plasma protein fraction is dissolved in acidified water with the pH of the immunoglobulin containing suspension preferably maintained in the range of 4-6 (¶31), which intersects applicant’s claimed “4.2-5.5” range above. 

Park teaches that the immunoglobulin containing supernatant after the precipitation may be collected as by filtration (¶36). 

Park teaches that following the AEX step a step of inactivating viruses is performed (¶46). 

Park teaches that the CEX step may be performed at a pH of 4.5-5.5 (¶52), which intersects applicant’s claimed range of from “5.0 to 6.0” 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted for a particular precipitant of a resolubilized F-I+II+III paste in a scheme that additionally includes AEX and CEX as taught by Tanaka, caprylic acid as taught by Laursen and Park.  Those of skill in the art would have had reason to do so because Laursen and Park teach that caprylic acid was a well-known precipitant used prior to the scheme AEX-CEX to remove various impurities. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

While the prior art teachings do not still do not teach some of the recited pH ranges for the resuspension buffer and AEX, It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

One of skill in the art would consider that working from the taught values of Tanaka which are nearly the same, the particular values would be optimization well within the skill of the ordinary artisan, particularly given the additional teachings of Park and Laursen which appear to meet this values. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


8.  Claims 33, 35, 41-42, 47-56, and 59-64 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. Brazilian J of Medical and Biol. Research, 2000), in view of in view of Condie (US 4,296,027, IDS Ref) and Teschner et al. (US 2016/0244512), as is evidenced by Amersham Biosciences, (“Ion Exchange Chromatography: Principles and Methods”, copyright 2002), as applied to claims 33, 35, 41-42, 51-54, and 59-64 above, and further in view of Mintz et al. (US 2012/0294847).

The prior art teachings of Tanaka, Condie and Teschner are discussed supra. 

Differences with claimed invention

The teachings differ in the recitation that the CEX step (d) is carried out by subjecting the IgG enriched immunoglobulin composition to CEX under conditions of pH and conductivity where properdin is bound to the CEX and IgG is recovered in the flow-through fraction (claims 47, 55).

The teachings further differ in the recitation that the CEX is “a cationic membrane absorber” under conditions of pH and conductivity where properdin is bound to the cationic membrane adsorber and IgG is recovered in the flow-through fraction (claims 48, 56). 

Mintz teaches a method for preparing an immunoglobulin preparation by contacting the solution with a support that includes immobilized positively charged groups (AEX) at a pH in the range of 7-8.2, collecting the bound fraction, adjusting the pH of the unbound unbound fraction (¶s39, 51). 

Mintz teaches that the CEX can be in the form of a membrane (¶80). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted for a particular bind and elute mode of operating a CEX and CEX resin in a scheme that includes AEX and CEX as taught by Tanaka, CEX operated in flow-through mode and using a membrane absorber.  Those of skill in the art would have had reason to do so because Mintz teaches operation of CEX in flow through mode and membrane absorbers in a scheme for IgG purification. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

While the prior art teachings still do not teach the CEX is carried out at a pH in the range of from “5.0 to 6.0”, It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Mintz teaches as noted supra adjusting the unbound fraction from the AEX to a pH just lower than 5.3, which intersects applicant’s claimed range, the particular values would be optimization well within the skill of the ordinary artisan, particularly given the additional teachings of Park and Laursen which appear to meet this values. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


9.  The following prior art not relied upon is considered pertinent to applicant’s disclosure:

Teschner, (US 2013/0058961, IDS Ref) teaches a method for manufacturing an IgG immunoglobulin composition that includes resuspending a fraction I+II+III precipitate and performing precipitation (¶167, 171). However, Teschner teaches a scheme of CEX followed by AEX (see ¶s198, 220), whereas the current claims recite a scheme of AEX followed by CEX. 

Kozlov et al. (US 2013/0245139) teaches methods for removing protein aggregates form an antibody sample using CEX in flow-through mode (abstract; ¶s 12-13). However, Kozlov teaches starting with an antibody sample in general and not with a Cohn fraction I/II/III or Kister-Nitschmann fraction A+1 according to the currently claimed scheme nor does Kozlov teach the current operating CEX conditions which were shown to be particularly useful in removing properdin content. 


10. Claims 50 and 58 are objected to as being dependent upon a rejected base claims 33 and 53, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well of overcoming the rejections based on 35 USC 112 above.

None of the prior art references recites the currently claimed scheme of starting with a Cohn fraction I/III/III, resolubilizing the immunoglobulin with a conductivity of the suspension to at least 1 mS/cm, precipitating to remove contaminating protein, subjecting the impurity depleted immunoglobulin composition to an AEX and then subjecting the IgG enriched immunoglobulin to treatment with a CEX at the operating conditions of a pH in the range of from 5-6 and conductivity in the range of from 16-30 mS/cm (claims 50, 58). The specification at pp. 33 discloses that that operating CEX in a flow-through mode on CEX POROS 50 HS at pH 5.5 and conductivity of 22-26 mS/cm was particularly effective in reducing properdin content (see example 5) in the IgG preparation. 


11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

April 19, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644